DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 6-11, 13, and 15 in the reply filed on 21 December 2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-5, 12, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 December 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8, 11, 13, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites the limitation "a joining part" in line 4.  The antecedent basis for this limitation in the claim is unclear because a joining part is introduced in claim 6.  The use of the indefinite article “a” instead of “the” renders it unclear whether the joining part is the same as the joining part of claim 6 or a different joining part.  In the interest of advancing prosecution, the 
Claim 8 recites the limitation "a metal particle(s) " in line 5.  The antecedent basis for this limitation in the claim is unclear because a metal particle(s) is introduced in claim 6.  The use of the indefinite article “a” instead of “the” renders it unclear whether the metal particle(s) is the same as the metal particle(s) of claim 6 or a different metal particle(s).  In the interest of advancing prosecution, the disputed limitation will be considered to be the same metal particle(s) recited in claim 6, as supported by paragraphs 0034 and 0036-0037 of the instant specification wherein metal particle(s) 4 of the joining part (instant specification, paragraph 0034) is also designated as metal particle(s) 4 of 100 nm or less that penetrate into the recess on a surface of the ceramic member (instant specification, paragraphs 0036-0037).  
Claim 11 recites the limitation "a joining part" in line 6.  The antecedent basis for this limitation in the claim is unclear because a joining part is introduced in claim 6.  The use of the indefinite article “a” instead of “the” renders it unclear whether the joining part is the same as the joining part of claim 6 or a different joining part.  In the interest of advancing prosecution, the disputed limitation (i.e. the joining part recited in claim 11) will be considered to refer to the same joining part recited in claim 6, as supported by paragraphs 0009, 0027, and 0044 of the instant specification wherein the joining part is formed by the described paste and the same joining part is between the electrically conductive part of the ceramic member and the metal terminal.
Claims 13 and 15 each recite the limitation "the joining part" in line 3 of each of these two claims.  The antecedent basis for this limitation in the claim is unclear due to the uncertainty of the antecedent basis for “a joining part” recited in claim 11 because the limitation may refer to “a joining 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyocera Corp. (JP 2002-141404, previously cited; hereafter “Kyocera ‘404”).
Claim 6: Kyocera ‘404 teaches a specific example of the disclosed wafer support member (i.e. a member for a semiconductor manufacturing device) (paragraph 0045) that is a ceramic body of sintered AlN (i.e. a ceramic member) having an embedded electrode (paragraph 0046).  A recess is formed on one major surface of the ceramic body and exposes part of the electrode (paragraph 0047).  An epoxy adhesive containing Ag having a maximum particle diameter of 20 µm as conductive particles was applied in the recess (paragraph 0047).  A power supply terminal made of an Fe-Ni alloy (i.e. a metal terminal) was inserted and the assembly was cured to form an adhesive layer (i.e. a joining part) and adhesively fix the power supply terminal in the recess of the ceramic body (i.e. the adhesive layer connects the metal terminal and the ceramic member) (paragraph 0047).
Claim 7: Kyocera ‘404 teaches the adhesive layer (i.e. joining part) to be an epoxy adhesive containing Ag particles (i.e. the joining part contains a resin because Kyocera ‘404 discloses the adhesive layer can be made of a resin such as an epoxy resin in paragraph 0027, and therefore the epoxy of the specific example is considered to be a type of resin) (paragraph 0047).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kyocera Corp. (JP 2002-141404, previously cited; hereafter “Kyocera ‘404”) as applied to claim 6 above.
Claim 11: The teachings of Kyocera ‘404 regarding claim 6 are outlined above.  Kyocera ‘404 teaches a wafer support member formed of a ceramic body of sintered AlN (i.e. a ceramic member) that has an embedded electrode (i.e. an electrically conductive part) (paragraph 0046) and a recess formed on one major surface of the ceramic body to expose part of the electrode (paragraph 0047).  An adhesive layer is formed from a resin containing conductive particles applied in the recess (paragraph 0047).  A power supply terminal is inserted into a recessed portion on the lower surface 
Kyocera ‘404 does not explicitly teach the material of the embedded electrode, but does teach the conductive particles to be a material having high conductivity, little reaction with the resin adhesive, and excellent heat resistance, with gold and silver being most preferred (paragraph 0026).  It would have been obvious to one of ordinary skill in the art that these same qualities would be desirable for the embedded electrode because an electrode needs to be conductive and have heat resistance while the exposure to the resin adhesive would require the electrode to have little reactivity with the resin.  As such, the material of the conductive particles (i.e. gold and silver being preferred, and gold and silver are considered to be noble metals as outlined above) would be an obvious choice of material for the embedded electrode.  
While not teaching a singular example of the instantly claimed member for a semiconductor manufacturing device, it would have been obvious to one of ordinary skill in the art before the effective filing date as these features are conventionally known for a wafer support member (i.e. a member for a semiconductor manufacturing device) and the material of the conductive particles (i.e. gold or silver being preferred) as the choice of material for the embedded electrode would have been obvious to one of ordinary skill in the art as outlined above, and one would have had a reasonable expectation of success.
Claim 13: Kyocera ‘404 teaches a recess formed on one major surface of the ceramic body to expose part of the electrode (paragraph 0047) and an adhesive layer is formed from a resin containing conductive particles applied in the recess (paragraph 0047).  Since a surface that contacts the joining part on the electrically conductive part is in a recess, the surface is considered to include a recessed part.  Furthermore, all surfaces have some amount of surface roughness and therefore are considered to include recess parts and protruding parts.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kyocera Corp. (JP 2002-141404, previously cited; hereafter “Kyocera ‘404”) as applied to claim 6 above, and further in view of Fujiwara et al. (US PGPub. No. 2017/0025374).
Claim 8: The teachings of Kyocera ‘404 regarding claim 6 are outlined above.  Kyocera ‘404 teaches a wafer support member formed of a ceramic body of sintered AlN (i.e. a ceramic member) that has an embedded electrode (i.e. an electrically conductive part) (paragraph 0046) and a recess formed on one major surface of the ceramic body to expose part of the electrode (paragraph 0047).  An adhesive layer is formed from a resin containing conductive particles applied in the recess (paragraph 0047).  A power supply terminal is inserted into a recessed portion on the lower surface of the ceramic body and is bonded and fixed by the adhesive layer (paragraph 0047) (i.e. the adhesive layer is a joining part that connects and is between the metal terminal and the electrically conductive part of the ceramic body).  The adhesive layer is a resin adhesive containing conductive particles (paragraph 0018), wherein the conductive particles of the adhesive layer (i.e. joining part) may be gold, silver, copper, tin, or aluminum (i.e. the conductive particles are metal particles) (paragraph 0026), and the resin may be an epoxy resin, silicone resin, fluorine resin, or a mixture of these (paragraph 0027).  Kyocera ‘404 teaches the conductive particles to have a maximum particle diameter of 2-50 µm (paragraph 0026), and a specific example of the adhesion layer contains Ag 
In a related field of endeavor, Fujiwara teaches a thermosetting resin composition for a semiconductor device or electrical component (paragraphs 0021-0022) that can be used for joining an element or member onto a substrate (paragraph 0130).  The composition includes fine silver particles (A), silver powder (B), resin particles (C), and a thermosetting resin (D) (paragraph 0021).  The silver particles (A) may be spherical particles having an average particle size of 10-200 nm (paragraphs 0016 and 0037), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed range has been presented.  The silver powder (B) contains micron-order silver particles (paragraph 0044) with an average particle size of 0.2-30 µm (paragraph 0015).  Having both micron-order particles and fine particles improves joining strength (paragraph 0044).  The resin particles (C) may be a silicon powder or a cross-linked polymer (paragraph 0050), and the thermosetting resin (D) may be a cyanate resin, epoxy resin, radical polymerizable acrylic resin, or maleimide resin (paragraph 0070).  The composition may include a flux component (paragraph 0122) and a solvent, preferably alcohol (paragraph 0123), in an amount of 7-20 parts by mass to 100 parts by mass being the total amount of component (A) and component (B) (i.e. per 100 parts by mass of the silver metal particles) to form a paste (paragraph 0126).  Fujiwara does not teach where the silver (i.e. metal component) accounts for 90% by surface or more, but such feature is considered present because Fujiwara teaches a substantially identical composition for the paste (i.e. joining part) as the instant application, as outlined in the table below.
Fujiwara
Instant Application
Ag fine particles:

Mass ratio 10:90 to 90:10 (i.e. 10-90% by mass of 100% by mass of metal particles) (paragraph 0046)


Mass ratio: ≥1% and ≤50% by mass of 100% by mass of metal particles (paragraphs 0008 and 0017)

Particle size of 0.2-30 µm (paragraph 0044)
Mass ratio 90:10 to 10:90 (i.e. calculated as the balance of the mass ratio of Ag fine particles; i.e. 10-90% by mass of 100% by mass of metal particles) (paragraph 0046)
Metal coarse particles: 
Particle size of 0.5-10 µm (paragraph 0019)
Mass ratio 50-99% by mass of 100% by mass of metal particles (paragraph 0019)
Material not explicitly stated, but metal coarse particles and metal fine particles are disclosed as being a proportion of the metal particles, and therefore it would have been obvious that coarse and fine metal particles are of the same material.
Resin:
Resin particles of 0.5-50 µm made of silicon powder or cross-linked polymer in amount of 0.01-1 parts by mass to 100 parts by mass of silver (paragraphs 0047 and 0050)
Thermosetting resin of cyanate resin, epoxy resin, acrylic resin, or maleimide resin in amount of 1-20 parts by mass to 100 parts by mass of silver (paragraphs 0070 and 0117)
Total resin is 1.01-21 parts by mass to 100 parts by mass of silver (i.e. metal; calculated as sum of resin particles and thermosetting resin)
Resin:
May be one or more kinds selected from epoxy resin, cyanate resin, acryl resin, and maleimide resin (paragraph 0010)
1-20 parts by mass per 100 parts by mass of metal particle (paragraph 0018)
Solvent:

May be an alcohol (paragraph 0123)


May be an alcohol (paragraph 0015)

Heat treatment at 150-400 °C (paragraph 0016)

Each of the features of the paste disclosed by Fujiwara overlaps the ranges of the instant application, as outlined in the above table.  See MPEP § 2144.05.  As such, the paste (i.e. joining part) disclosed by Fujiwara has a substantially identical composition as the paste (i.e. joining part) of the instant application, and therefore have substantially identical properties (e.g. the metal particles, which are a metal component, accounts for ≥90% by surface as recited in the instant claim) because substantially identical materials have substantially identical properties, absent an objective showing.  See MPEP § 2112.01.
 As Kyocera ‘404 and Fujiwara both teach an adhesive for semiconductor applications wherein the adhesive contains conductive/silver particles and resin, they are analogous.  The silver powder (B) overlaps in size with the conductive particles of Kyocera ‘404, and therefore is consistent with the teachings of Kyocera ‘404.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Kyocera ‘404 by using the composition taught by Fujiwara (i.e. the composition of Fujiwara is applied in the recess of Kyocera ‘404) as this is considered a substitution of one known element for another (i.e. the paste for joining as taught by Fujiwara instead of the paste for joining as taught by Kyocera ‘404) to obtain predictable results (joining of two parts), and one would have had a reasonable expectation of success. 

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kyocera Corp. (JP 2002-141404, previously cited; hereafter “Kyocera ‘404”) as applied to claims 6 and 11 above, and further in view of Shimizu et al. (US Pat. No. 9,123,835).
Claim 10: The teachings of Kyocera ‘404 regarding claim 6 are outlined above.  Kyocera ‘404 teaches a wafer support member formed of a ceramic body of sintered AlN (i.e. a ceramic member) that has an embedded electrode (i.e. an electrically conductive part) (paragraph 0046) and a recess formed on one major surface of the ceramic body to expose part of the electrode (paragraph 0047).  Kyocera ‘404 teaches an adhesive layer formed from a resin containing conductive particles applied in the recess (paragraph 0047) and a power supply terminal inserted into a recessed portion on the lower surface of the ceramic body that is bonded and fixed by the adhesive layer (paragraph 0047) (i.e. the adhesive layer is a joining part that connects and is between the metal terminal and the electrically conductive part of the ceramic body).  The adhesive layer is a resin adhesive containing conductive particles (paragraph 0018), wherein the conductive particles of the adhesive layer (i.e. joining part) may be gold, silver, copper, tin, or aluminum (i.e. the conductive particles are metal particles) (paragraph 0026), and the resin may be an epoxy resin, silicone resin, fluorine resin, or a mixture of these (paragraph 0027).  Kyocera ‘404 teaches the conductive particles to have a maximum particle diameter of 2-50 µm (paragraph 0026), and a specific example of the adhesion layer contains Ag particles with a maximum diameter of 20 µm (paragraph 0047).  However, Kyocera ‘404 does not teach the claimed cross-sectional height.
In a related field of endeavor, Shimizu teaches a conductive adhesive film that includes conductive particles and an adhesive component that is preferably a thermosetting resin (Col. 4, lines 61-67).  The thermosetting resin may be an epoxy resin, acrylic resin, etc. (Col. 5, lines 1-9).  The conductive particles may be metal particles, such as gold, silver, etc. (Col. 5, lines 55-64) having an average particle diameter of 3-30 µm (Col. 7, lines 29-32).  The conductive adhesive film may be prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Shimizu teaches that the average particle diameter of the conductive particles is preferably greater than the roughness profile of the surface electrode so that connection with the surface electrode is not poor (Col. 7, lines 15-28).
As Kyocera ‘404 and Shimizu both teach an adhesive layer applied to the surface of an electrode, wherein the adhesive layer is formed from a resin with metal conductive particles having overlapping size ranges (Kyocera ‘404 teaches a particle diameter of 2-50 µm at paragraph 0026; Shimizu teaches an average particle diameter of 3-30 µm at Col. 7, lines 29-32), they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Kyocera ‘404 to include the height difference of the surface electrode because the height difference is a conventionally known feature of surface electrodes and because Shimizu teaches an overlapping particle diameter and a size relationship between the particle 
Claim 15: Kyocera ‘404 does not specify the thickness of the embedded electrode (i.e. the electrically conductive part as outlined above regarding claim 11), and Shimizu does not specifically teach the thickness of the electrically conductive part.  The claimed relative thicknesses of the joining part and the electrically conductive part is not specifically taught by Kyocera ‘404 or Shimizu, but the thicknesses are considered a matter of size or proportion and the courts have held that changes in size/proportion is not patentably distinct from that of a prior art device where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, absent an objective showing.  See MPEP § 2144.04(IV)(A).  Furthermore, Shimizu teaches where the film thickness of the conductive adhesive film (i.e. joining part) is preferably greater than the maximum height of the surface of the surface electrode (i.e. the electrically conductive part) (Col. 7, lines 33-46).  The range being “greater than the maximum height” overlaps the claimed range of being greater than a thickness of the electrically conductive part.  See MPEP § 2144.05.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the rejection under 35 U.S.C. 112(b) is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record teaches an average surface roughness height (i.e. the cross-section height of instant claim 10) but does not teach a mean spacing between peaks (i.e. the average .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nagasawa et al. (US PGPub. No. 2009/0314526) teaches a resin film having a plurality of projections which improve the adhesion strength.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784